The opinion of the Court was delivered by Heydeefelbt, *604Justice; Murray, Chief Justice, and Anderson, Justice, concurring.
The 6th section of the Statute of Frauds declares “ no estate or interest in lands, other than leases for a term, not exceeding one year, nor any trust or power over or concerning lands, or in any manner relating thereto shall hereafter be created, granted, assigned, surrendered or declared, unless by act or operation of law, or by deed or conveyance in writing, subscribed by the party creating, granting, assigning, surrendering, or declaring the same, or by his lawful agent thereunto authorized by writing:”
The lease which is the inducement in this action, was for a term of two years, and the agent of the plaintiff, who executed it, had no written authority to do so. It must consequently be considered within the meaning of.the act above recited, and therefore invalid.
The plaintiff’s counsel contends, that the want of written authority does not render the lease absolutely void, and that it will operate as a lease from year to year.
The argument would have much weight if there was a count in the declaration for use and occupation as upon a parol demise from year to year; such however is not the case; the averments are of a lease creating a term of two years, and there is no such lease.
Judgment reversed, and cause remanded.